Name: Commission Regulation (EEC) No 2218/81 of 31 July 1981 on the supply of common wheat to Ethiopia as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 81 Official Journal of the European Communities No L 214/73 COMMISSION REGULATION (EEC) No 2218/81 of 31 July 1981 on the supply of common wheat to Ethiopia as food aid whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (6) ; whereas it is necessary to specify for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( ! ), as last amended by Regulation (EEC) No 1949/81 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3 ), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (5), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 19 May 1981 , the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 20 000 tonnes of common wheat to Ethiopia under its food-aid programme for 1981 ; HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 1 July 1981 . For the Commission The President Gaston THORN 0) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 198 , 20 . 7 . 1981 , p . 2. O OJ No L 281 , 1 . 11 . 1975, p. 89 . (*) OJ No 106, 30 . 10 . 1962, p . 2553/62. (*) OJ No L 263, 19 . 9 . 1973, p . 1 . (6) OJ No L 192, 26 . 7 . 1980, p . 11 . No L 214/74 Official Journal of the European Communities 1 . 8 . 81 ANNEX I 1 . Programme : 1981 2. Recipient : Ethiopia 3 . Place or country of destination : Ethiopia 4. Product to be mobilized : common wheat 5 . Total quantity : 20 000 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cereales (ONIC), 21 , avenue Bosquet, F-Paris 7e (telex OFIBLE 270 807 F). 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the breadmaking quality required for intervention (moisture : maximum 14%) 10 . Packaging : in bulk plus 408 000 empty new jute sacks of a capacity of 50 kilograms, 200 needles and sufficient twine  marking of the bags : letters at least 5 cm high : 'Food aid of the European Economic Community to the people of Ethiopia ' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Assab 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 13 August 1981 16 . Shipment period : 1 to 30 September 1981 17 . Security : 6 ECU per tonne 1 . 8 . 81 Official Journal of the European Communities No L 214/75 BILAG II  ANHANG II  ItAPAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Indskibningshavn MÃ ¦ngde til levering cif (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Nach cif zu bringende Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ cif Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã ² Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage cif Address of store Town at which stored NumÃ ©ro du lot Port d'embarquement Tonnage Ã mettre en caf Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d' imbarco Tonnellaggio da mettere in cif Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Cif aan te leveren hoeveelheid (t ) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦lleskabshavne 5 000 Essor agricole Hafen der 205, boulevard de la LibertÃ © Gemeinschaft 59000 Lille Gand Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port 3 300 COPAC Port de la boÃ ®te postale 4 CommunautÃ © 10800 Saint-Julien-les-Villas Gand Porto della ComunitÃ Haven van de 5 450 SCA la Confiance Gemeenschap 80510 LongprÃ ©-les-Corps Gand 6 250 SCA de Guignicourt boÃ ®te postale 1 02190 Guignicourt Gand 20 000